Title: From George Washington to Major General Philip Schuyler, 24 October 1778
From: Washington, George
To: Schuyler, Philip


          
            Dr sir
            Head Qrs [Fredericksburg] 24 Otbr 1778
          
          I inclose you the opinion of Mr Pettit A.Q.M.G. and the Commissaries Mesrs Flint and Stuart, on that paragraph in your letter of the 22d In[s]t. which respects the purchasing the flour and wheat in those districts of Pennsylvania and Jersey, above Trenton, with their several sentiments how far a water conveyance can be conveniently adopted—Mr Stuart is particularly conversant in the navigation of Delaware both above & below the mountains.
          
          
          
          Things you will observe by Mr Flints letter are already in a train and proper measures shall be taken to have the purchases stored at Coles-fort as you propose, from whence they may be moved as the exigencies of the army require. To obtain an estimate of the quantity which may be drawn from those places I have given orders to the Commissary to send a person properly qualified for this purpose who will transmit his report as soon as <complete.>
          I am much obliged to you for offering yourself in this affair—but as it seems so well contrived, and the business in some degree entered on—I would not wish to give you unnecessary fatigue on this occasion. I am D. S. &[ca.]
          
            G. W——n
          
        